DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. patent 11, 019,666(hereinafter ‘666). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, US patent ‘666 discloses:
transmitting, to a base station, at least one random access preamble using at least one resource for transmitting the at least one random access preamble (claim 1; col. 26; lines 38-40);
monitoring a random access response based on a random access response window (claim 1; col. 26; lines 41-44);
identifying that the random access response is not received within the random access response window (claim 1; col. 26; lines 41-44);
determining to retransmit, to the base station, at least one random access preamble in case that the random access response is not received within the random access response window (claim 1; col. 26; lines 45-48);
identifying whether a transmission beam for a retransmission is changed (claim 2; col. 26; lines 63-67);
determining to suspend a power ramping counter in case that the transmission beam for the retransmission is changed (claim 2; col. 26; lines 63-67); and
retransmitting, to the base station, at least one random access preamble, based on the determined power ramping counter (claim 2; col. 26; lines 63-67).
Regarding claim 5, ‘666 discloses:
A method performed by a base station in a wireless communication system, the method comprising (claim 4; col. 27; lines 5-6):
receiving, from a terminal, at least one random access preamble using at least
one resource for transmitting the at least one random access preamble (claim 4; col. 27; lines 7-9); and receiving, from the terminal, at least one random access preamble which is
retransmitted based on a power ramping counter, wherein a random access response is monitored based on a random access response window (claim 4; col. 27; lines 15-20), by the terminal, that the random access response is not received within the random access response window is identified, a retransmission is determined (claim 4; col. 27; lines 13-15), to suspend a power ramping counter is determined in case that a transmission beam for the retransmission is changed (claim 5; col. 27; lines 28-32).
Regarding claim 9, ‘666 discloses:
 A terminal in a wireless communication system (claim 27; col. 27; lines 37-38), the terminal
comprising: a transceiver (claim 27; col. 27; lines 39-40); and at least one processor (claim 27; col. 27; line 41) configured to perform the method steps of claim 1 (claim 27; col. 27; lines 42-55 and claim 8; col. 28, lines 14-17). 
Regarding claim 13, ‘666 discloses:
A base station in a wireless communication system (claim 10; col. 28; lines 22-23), the bases station comprising: a transceiver (claim 10; col. 28; lines 24-25); and at least one processor (claim 10; col. 28; line 26) configured to perform the method steps of claim 1 (claim 10; col. 28; lines 26-47; and claim 11, col. 28; lines 48-52). 
Claims 2-4, 6-8, 10-12 and 14-16 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. patent 11, 019,666(hereinafter ‘666). 

The provisional nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A provisional nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-16 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent application 17, 329,016 (hereinafter ‘016). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, US patent ‘106 discloses:
transmitting, to a base station, at least one random access preamble using at least one resource for transmitting the at least one random access preamble (claim 1);
monitoring a random access response based on a random access response window (claim 1);
identifying that the random access response is not received within the random access response window (claim 1);
determining to retransmit, to the base station, at least one random access preamble in case that the random access response is not received within the random access response window (claim 1);
identifying whether a transmission beam for a retransmission is changed (claim 1);
determining to suspend a power ramping counter in case that the transmission beam for the retransmission is changed (claim 1); and
retransmitting, to the base station, at least one random access preamble, based on the determined power ramping counter (claim 1).
Regarding claim 5, ‘016 discloses:
A method performed by a base station in a wireless communication system, the method comprising (claim 6):
receiving, from a terminal, at least one random access preamble using at least
one resource for transmitting the at least one random access preamble (claim 6); and receiving, from the terminal, at least one random access preamble which is retransmitted based on a power ramping counter, wherein a random access response is monitored based on a random access response window (claim 6), by the terminal, that the random access response is not received within the random access response window is identified, a retransmission is determined (claim 6), to suspend a power ramping counter is determined in case that a transmission beam for the retransmission is changed (claim 6).
Regarding claim 9, ‘016discloses:
 A terminal in a wireless communication system (claim 11), the terminal
comprising: a transceiver (claim 11); and at least one processor (claim 11) configured to perform the method steps of claim 1 (claim 11). 
Regarding claim 13, ‘016 discloses:
A base station in a wireless communication system (claim 16), the bases station comprising: a transceiver (claim 16); and at least one processor (claim 16) configured to perform the method steps of claim 1 (claim 16). 
Claims 2-4, 6-8, 10-12 and 14-16 are also rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent application ‘016. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-16 have been rejected under 112 first paragraph, as the specifications does not disclose the following claimed limitations “identifying whether a transmission beam for a retransmission is changed; determining to suspend a power ramping counter in case that the transmission beam for the retransmission is changed; and retransmitting, to the base station, at least one random access preamble, based on the determined power ramping counter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/046781, hereinafter Lee) in view of Li (CN 104521312B, herein after Li).
	Regarding claim 1, Lee discloses a method performed by a terminal in a wireless
communication system (fig. 7) the method comprising:
 transmitting, to a base station, at least one random access preamble (S402 of fig. 7) using at least one resource for transmitting the at least one random access preamble (para 0054 and 0058; transmitting random access preamble to base station will use at least one resource);
monitoring a random access response (para 0082; UE monitoring) based on a random access response window (para 0082; random access response receiving window); identifying that the random access response is not received within the random access response window (para 00135-00136; no Random Access Response received within RA response window); determining to retransmit (para 0137-0138), to the base station, at least one random access preamble in case that the random access response is not received within the random access response window (para 00136; S1360 of fig. 13).
	Lee does not explicitly disclose identifying whether a transmission beam for a retransmission is changed; determining to suspend a power ramping counter in case that the transmission beam for the retransmission is changed; and retransmitting, to the base station, at least one random access preamble, based on the determined power ramping counter.
	In an analogous art, Li discloses identifying whether a transmission beam for a retransmission is changed (page 40; claim 6; first Tx beam changed to second Tx beam); determining to suspend a power ramping counter in case that the transmission beam for the retransmission is changed (page 40; claim 6; the power of TX beam is maintained); and retransmitting, to the base station, at least one random access preamble, based on the determined power ramping counter (page 06; first para; page 39; first claim and page 44; claim 21). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee’s method/system by adding Li’s disclosure in order to improve the random-access process by reducing the number or retransmissions.
	Regarding claim 5, Lee discloses a method performed by a base station in a wireless communication system (fig. 7), the method comprising:
receiving, from a terminal (S402 of fig. 7), at least one random access preamble using at least one resource for transmitting the at least one random access preamble (para 0054 and  0058; transmitting random access preamble to base station will use at least one resource); and
receiving, from the terminal, at least one random access preamble which is retransmitted based on a power ramping counter (para 0133), wherein a random access response is monitored based on a random access response window (para 0082; UE monitoring), by the terminal (para 0082; UE monitor random access response), that the random access response is not received within the random access response window is identified (para 0082; random access response receiving window), a retransmission is determined (para 0137-0137; retransmitting preamble if RAR was not received in allocated time), suspending to suspend a power ramping counter (para 0012 and 0019; power does not change).
Lee does not explicitly disclose to suspend the power ramping counter is determined in case that a transmission beam for the retransmission is changed.
In an analogous art, Li discloses disclose to suspend the power ramping counter is determined in case that a transmission beam for the retransmission is changed.
 (page 40; claim 6; first Tx beam changed to second Tx beam, the power of tx beam is maintained); determining to suspend a power. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee’s method/system by adding Li’s disclosure in order to improve the random-access process by reducing the number or retransmissions.
	Regarding claim 9, Lee discloses a terminal in a wireless communication system, the terminal
comprising: a transceiver (para 0016; transceiver); and at least one processor (para 0016; a processor) configured to perform the method steps of claim 1 (para 0016-0017). 
	Regarding claim 13, Lee discloses a base station in a wireless communication system, the bases station comprising: a transceiver (para 0016; transceiver); and at least one processor (para 0016; a processor) configured to perform the method steps of claim 1 (para 0016-0017). 
	 Regarding claims 2, 6, 10, and 14, Lee does not explicitly disclose determining to increment a power ramping counter by a predetermined value, in case that the transmission beam for the retransmission is not changed.
	In an analogous art, Li discloses determining to increment a power ramping counter by a predetermined value, in case that the transmission beam for the retransmission is not changed (page 05; second para; changing transmit power level). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee’s method/system by adding Li’s disclosure in order to improve the random-access process by reducing the number or retransmissions.
6.	Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Li and further in view of Chang (CN 102227948A, hereinafter Chang).
	Regarding claims 3, and 11, Lee/Li does not explicitly disclose wherein transmitting the at least one random access preamble further comprises: receiving, from the base station, at least one synchronization signal; in case that a measurement result of the at least one synchronization signal is greater than a predetermined threshold value, identifying an index of the at least one synchronization signal; determining at least one resource for transmitting at least one random access preamble corresponding to the identified index of the synchronization signal; and transmitting, to the base station, the at least one random access preamble based on the determined at least one resource for transmitting the at least one random access preamble.
	Lee/Li does not explicitly disclose wherein transmitting the at least one random access preamble further comprises:
receiving, from the base station, at least one synchronization signal; in case that a measurement result of the at least one synchronization signal is greater than a predetermined threshold value, identifying an index of the at least one synchronization signal; determining at least one resource for transmitting at least one random access preamble corresponding to the identified index of the synchronization signal; and transmitting, to the base station, the at least one random access preamble based on the determined at least one resource for transmitting the at least one random access preamble.
In an analogous art, Chang wherein transmitting the at least one random access preamble further comprises: receiving, from the base station, at least one synchronization signal (page 02; first para- RRC received form base station); in case that a measurement result of the at least one synchronization signal is greater than a predetermined threshold value (page 13; last para; higher than one predetermined threshold value of signal quality), identifying an index of the at least one synchronization signal (page 13; last para and page 14; last para); determining at least one resource for transmitting at least one random access preamble corresponding to the identified index of the synchronization signal (page 13; last para ; identifier of component carrier); and transmitting, to the base station, the at least one random access preamble based on the determined at least one resource for transmitting the at least one random access preamble (page 15; first and second para).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee/Li’s method/system by adding Chang’s disclosure in order to reduce failure in synchronization of a communication system.
	Regarding claims 7 and 15, Lee/Li does not explicitly disclose wherein receiving the at least one random access preamble further comprises: transmitting, to the terminal, at least one synchronization signal; and receiving, from the terminal, the at least one random access preamble based on at least one resource for transmitting the at least one random access preamble, the at least one resource for transmitting the at least one random access preamble is determined based on a reception result of the at least one synchronization signal, wherein the at least one resource for transmitting the at least one random access preamble corresponds to an index of the synchronization signal, in case that a measurement result of the at least one synchronization signal is greater than a predetermined threshold value.
	In an analogous art, Chang discloses wherein receiving the at least one random access preamble further comprises: transmitting, to the terminal, at least one synchronization signal
(page 02; first para- RRC received form base station); and receiving, from the terminal, the at least one random access preamble based on at least one resource for transmitting the at least one random access preamble (page 13; last para and page 14; last para), the at least one resource for transmitting the at least one random access preamble is determined based on a reception result of the at least one synchronization signal (page 13; last para ; identifier of component carrier), wherein the at least one resource for transmitting the at least one random access preamble corresponds to an index of the synchronization signal (page 13; last para ; identifier of component carrier), in case that a measurement result of the at least one synchronization signal is greater than a predetermined threshold value (page 13; last para; higher than one predetermined threshold value of signal quality).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee/Li’s method/system by adding Chang’s disclosure in order to reduce failure in synchronization of a communication system.
7.	Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Li/Chang and further in view of Kwon et al. (US 2012/0243498, hereinafter Kwon).
	Regarding claims 4, and 12, Lee/Li/Chang does not explicitly disclose receiving, from the base station, information on mapping between index of at least one synchronization signal and at least one resource for a random access preamble transmission.
	In an analogous art, Kwon discloses receiving, from the base station (para 0015-0016; receiving index mapping from base station), information on mapping between index of at least one synchronization signal and at least one resource for a random access preamble transmission (para 0088 and 0089; index mapping information of carriers). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee/Li’s method/system by adding Chang’s disclosure in order to improve resource scheduling in a communication system.
Regarding claims 8, and 16, Lee/Li does not explicitly disclose transmitting, to the terminal, information on mapping between index of at least one synchronization signal and at least one resource for a random access preamble transmission.
In an analogous art, Chang discloses transmitting, to the terminal, information on mapping between index of at least one synchronization signal (para 0015-0016; receiving index mapping from base station) and at least one resource for a random access preamble transmission (para 0088 and 0089; index mapping information of carriers). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lee/Li’s method/system by adding Chang’s disclosure in order to improve resource scheduling in a communication system.

Conclusion	
	8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
	
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462